Title: To George Washington from Martin Eichelberger, 8 August 1793
From: Eichelberger, Martin
To: Washington, George



Sir
Baltimore August 8th 1793

By the death of Colo. Ballard the Office of Surveyor has become Vacant, as I was an Applicant at the Commencement of the Revenue Law for that Office, I beg leave to renew my former Application & to refer Your Excellency, to my former & present Recommendations—should your Excellency, think proper to honour me with the Appointment of Surveyor, I flatter myself

that my Conduct would be pleasing to Your Excellency, & to my fellow Citizens. I have the honour to be with every sentiment of the most sincere Attachment & respect your Excellency’s most Obt hble Servant

Martin Eichelberger

